                          Case 20-50534-KBO               Doc 128        Filed 09/07/21        Page 1 of 3



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


             In re:                                                        Chapter 11


             ZOHAR III, CORP., et al.,1                                    Case No. 18-10512 (KBO)


                            Debtors.                                       Jointly Administered


             ZOHAR CDO 2003-1, LIMITED; ZOHAR II
             2005-1, LIMITED; and ZOHAR III,
             LIMITED; ZOHAR II 2005-1, CORP.;
                                                                           Adv. Pro. No. 20-50534

                            Plaintiffs,


                            v.


             PATRIARCH PARTNERS, LLC;
             PATRIARCH PARTNERS VIII, LLC;
             PATRIARCH PARTNERS XIV, LLC;
             PATRIARCH PARTNERS XV, LLC;
             PHOENIX VIII, LLC; OCTALUNA LLC;
             OCTALUNA II LLC; OCTALUNA III LLC;
             ARK II CLO 2001-1, LLC; ARK
             INVESTMENT PARTNERS II, LP; ARK
             ANGELS VII, LLC; PATRIARCH
             PARTNERS MANAGEMENT GROUP, LLC;
             PATRIARCH PARTNERS AGENCY
             SERVICES, LLC; and LYNN TILTON,


                            Defendants, and


             180S, INC.; BLACK MOUNTAIN DOORS,
             LLC; CROSCILL HOME, LLC; DURO
             TEXTILES, LLC; GLOBAL AUTOMOTIVE


         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
         III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261), Zohar
         II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times Square, c/o FTI
         Consulting, Inc., New York, NY 10036.
28564841.1
                       Case 20-50534-KBO         Doc 128     Filed 09/07/21    Page 2 of 3


             SYSTEMS, LLC; HERITAGE AVIATION,
             LTD.; INTREPID U.S.A., INC.; IMG
             HOLDINGS, INC.; JEWEL OF JANE, LLC;
             MOBILE ARMORED VEHICLES, LLC;
             SCAN-OPTICS, LLC; SILVERACK, LLC;
             STILA STYLES, LLC; SNELLING
             STAFFING, LLC; VULCAN
             ENGINEERING, INC; and XPIENT
             SOLUTIONS, LLC,


                         Nominal Defendants.


                                         CERTIFICATE OF SERVICE

                 I, Chad Corazza, hereby certify that on September 3, 2021, I caused a copy of the

         foregoing documents, [SEALED] First Amended Complaint [Docket No. 125] and Summons

         and Notice of Pretrial Conference in an Adversary Proceeding [Docket No. 126], to be served

         upon the below counsel in the manner indicated below:


  180s Inc.                                                 Black Mountain Door, LLC
  c/o The Corporation Trust Company                         f/d/b/a American Doors, LLC
  Corporation Trust Center                                  c/o Corporation Service Company
  1209 Orange Street                                        251 Little Falls Drive
  Wilmington, DE 19801                                      Wilmington, DE 19808
  Hand Delivery                                             First Class Mail

  Croscill Home, LLC                                        Duro Textiles LLC
  c/o Corporation Service Company                           c/o Corporation Service Company
  251 Little Falls Drive                                    251 Little Falls Drive
  Wilmington, DE 19808                                      Wilmington, DE 19808
  First Class Mail                                          First Class Mail

  Global Automotive Systems, LLC                            Heritage Aviation, Ltd.
  c/o Corporate Creations Network Inc.                      c/o Corporation Service Company
  3411 Silverside Road                                      d/b/a CSC-Lawyers Inco.
  Tatnall Building Suite 104                                211 East 7th Street, Suite 620
  Wilmington, DE 19810                                      Austin, TX 787801
  First Class Mail                                          First Class Mail




28564841.1
                   Case 20-50534-KBO     Doc 128   Filed 09/07/21   Page 3 of 3


  Intrepid U.S.A., Inc.                            IMG Holdings, Inc.
  c/o Cogency Global Inc.                          c/o Corporation Service Company
  6160 Summit Drive N.                             251 Little Falls Drive
  Suite 205                                        Wilmington, DE 19808
  Brooklyn Center, MN 55430                        First Class Mail
  First Class Mail

  Jewel of Jane, LLC                               Mobile Armored Vehicles, LLC
  c/o Corporation Service Company                  f/d/b/a PVI Acquisition, LLC
  251 Little Falls Drive                           c/o Corporation Service Company
  Wilmington, DE 19808                             251 Little Falls Drive
  First Class Mail                                 Wilmington, DE 19808
                                                   First Class Mail

  Scan-Optics, LLC                                 Silverack, LLC
  c/o Corporation Service Company                  c/o Corporation Service Company
  251 Little Falls Drive                           251 Little Falls Drive
  Wilmington, DE 19808                             Wilmington, DE 19808
  First Class Mail                                 First Class Mail

  Stila Styles, LLC                                Snelling Staffing, LLC
  c/o Corporation Service Company                  c/o The Corporation Trust Company
  251 Little Falls Drive                           Corporation Trust Center
  Wilmington, DE 19808                             1209 Orange Street
  First Class Mail                                 Wilmington, DE 19801
                                                   Hand Delivery

  Vulcan Engineering Inc.                          Xpient Solutions, LLC
  c/o Philip Zettler                               c/o Corporation Service Company
  1147 Willow Way N.                               251 Little Falls Drive
  Alexander City, AL 35080                         Wilmington, DE 19808
  First Class Mail                                 First Class Mail


                                       YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                        /s/ Chad Corazza
                                       Chad Corazza, Paralegal
                                       Rodney Square
                                       1000 North King Street
                                       Wilmington, Delaware 19801
                                       Telephone: (302) 571-6600
                                       Facsimile: (302) 571-1253




28564841.1
